Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

This Amended and Restated Loan Agreement (this “Amended Loan Agreement”, “Loan
Agreement” or “Agreement”) dated as of August 28, 2006, is by and between
Northern Lights Ethanol, LLC, a South Dakota limited liability company (the
“Borrower”), and U.S. Bank National Association, a national banking association
(the “Lender”).

RECITALS

A.            Borrower and Lender are party to a Loan Agreement effective July
11, 2001, amended by an Amendment to Loan Agreement effective June 22, 2004, and
further amended by a Second Amendment to Loan Agreement effective March 30, 2005
(collectively the “First Loan Agreement”);

B.            The First Loan Agreement structured a loan not to exceed
$31,100,000.00 for construction of a 40 million gallon per year nameplate
dry-mill ethanol production, storage and distribution facility near Big Stone
City, South Dakota (the “Original Loan”).  That construction was successfully
completed and the plant has been successfully operating since opening 2002. 
This construction financing converted to long term financing;

C.            Borrower desires to borrow additional funds from Lender to expand
its ethanol production nameplate capacity to 75 million gallons per year, and to
reconfigure portions of its ethanol production processes to take advantage of
advances in technology;

D.            The total cost of this expansion and reconfiguration is estimated
to be at least $38,000,000.00 and Lender has conditionally committed to lend
Borrower $33,000,000.00 of this estimated cost under the terms and conditions of
this Amended Loan Agreement;

E.             The loan made under the First Loan Agreement was restructured so
that as of the effective date of this Amended Loan Agreement, the loan is
evidenced by the following Promissory Notes:

Date

 

Note No.

 

Original Face
Amount

 

Principal Balance
as of July 26, 2006

 

 

 

 

 

 

 

 

 

03-30-2005

 

158

 

$

15,800,000.00

 

$

14,346,134.39

 

03-30-2005

 

174

 

$

3,900,000.00

 

$

3,412,500.00

 

03-30-2005

 

91

 

$

5,000,000.00

 

$

0.00

 

 

F.             The $5,000,000.00 Promissory Note represents a revolving loan in
an amount not to exceed such face amount.  Lender also extended a $3,000,000.00
revolving loan to Borrower


--------------------------------------------------------------------------------




which is outside the First Loan Agreement.  No balance is outstanding under this
$3,000,000.00 Promissory Note;

G.            The Loan as it is outstanding on the effective date will be
restructured under this Amended Loan Agreement so that the $3,000,000.00 and
$5,000,000.00 revolving Promissory Notes will be combined into one revolving
Promissory Note in an amount not to exceed $8,000,000.00, all of which will be
subject to this Amended Loan Agreement;

H.            The terms of the $15,800,000.00 and $3,900,000.00 Promissory Notes
are not affected by this Amended Loan Agreement.  The new $33,000,000.00 loan
facility the Lender is conditionally extending under this Amended Loan Agreement
shall be evidenced by a new Promissory Note not to exceed such amount; and

I.              Lender has extended Borrower loans other than those referenced
above, and those other loans are not subject to the First Loan Agreement and
this Amended Loan Agreement.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1  Defined Terms.  As used in this Agreement the following terms shall
have the following respective meanings:

“Access and Rail Agreement”: The Borrower’s right to ingress and egress over and
across the roads and railroad spur lines identified in the Access and Rail
Agreement dated April 18, 2001, described in Exhibit A attached hereto and
incorporated herein by reference.

“Affiliate”: Any Person, directly or indirectly, controlling, controlled by, or
under common control with, such person.  For purposes of this definition,
“control” (including “controlled by” and “under common control with”) shall mean
the power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether through the ownership of voting
securities, by contract or otherwise.

“Business Day”:  Any day (other than a Saturday, Sunday or legal holiday in the
State of South Dakota) on which national banks are permitted to be open for
business in Sioux Falls, South Dakota.

“Closing Date”:  The date on which the conditions set forth in Section 3.1 have
been satisfied and the Expansion Loan is closed.

“Completion Deadline”:  August 31, 2007, or such earlier date upon which the
construction of expansion of the Project under the Expansion Loan is completed
and the expanded Project is to become operational, according to the certificate
of the Inspecting Architect.

2


--------------------------------------------------------------------------------




 

“Conversion Date”:  That date which will coincide with or follow the Completion
Deadline, upon which the Expansion Loan converts from a short term construction
loan to a long term loan, assuming the Expansion Loan qualifies for such
conversion.  Specifically, the Conversion Date is the earlier of the following
to occur: (i) August 31, 2007, or (ii) the 120th day following that stage in the
progress of the construction of the Expansion Improvements such that the
construction is sufficiently complete so that Borrower can utilize the Project,
including Project Expansion, for its intended use.

“Default”:  Any event which, with the giving of notice (whether such notice is
required under Section 6.1, or under some other provision of this Agreement, or
otherwise) or lapse of time, or both, would constitute an Event of Default.

“Default Rate”:  As defined in each Note evidencing the Loan.

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended.

“Escrow Company”: Homestead Escrow and Exchange Company which will act as the
disbursing agent for Expansion Loan proceeds.

“Event of Default”:  Any event described in Section 6.1.

“Expansion Loan”:  As defined in Section 2.1. 

“Expansion Construction Note”:  The Note dated of even date herewith, in the
amount of the Expansion Loan, executed by the Borrower and payable to the order
of the Lender.

“Financing Statement”:  The Financing Statement(s) executed by the Borrower, as
Debtor, in favor of the Lender, as Secured Party.

“First Advance Date”: The date on which the conditions set forth in Section 3.2
have been satisfied so as to permit the first advance of Expansion Loan proceeds
for the payment of the expenses of construction of the Project Expansion to 75
million gallons per year nameplate capacity and related reconfiguring of the
Project.

“GAAP”: Generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of any date of determination.

“Governmental Requirements”:  All laws, statutes, codes, ordinances, and
governmental rules, regulations and requirements applicable to the Borrower, the
Lender and the Project.

3


--------------------------------------------------------------------------------




 

“Indemnification Agreement”:  The Environmental and ADA Indemnification
Agreement dated of even date herewith, executed by the Borrower in favor of
Lender, and any other similar agreement executed in connection with the Original
Loan.

“Inspecting Architect”:  The architectural, engineering or other consultant firm
which will be retained by the Lender, at Borrower’s cost, to conduct on-site
inspections of the work-in-progress on the expansion of the Project, and to
issue periodic reports to the Lender as to the progress of construction and
adherence to the Plans.  The Inspecting Architect at the time of this Agreement
is BKBM Engineers of Minneapolis, Minnesota.

“Land”:  The land legally described on Exhibit A attached hereto and hereby made
a part hereof.

“Lease”: The Big Stone Plant Property Lease dated April 18, 2001, under the
terms of which Borrower leases the Land from Big Stone-Grant Industrial
Development and Transportation, L.L.C.

“Lien”:  With respect to any Person, any security interest, mortgage, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device (including the interest of each lessor under any capitalized lease), in,
of or on any assets or properties of such Person, now owned or hereafter
acquired, whether arising by agreement or operation of law.

“Loan”:  Collectively, the Expansion Loan and the remaining obligations under
the Original Loan as evidenced in part by the $15,800,000.00, $3,900,000.00, and
$5,000,000.00 Promissory Notes referenced in the Recitals.

“Loan Documents”:  This Agreement, the Note, the Mortgage, the Security
Agreement, the Indemnification Agreement, the Financing Statement and any other
document evidencing, collateral to or as security for the Loan.

“Loan Fees”:  As defined in Section 2.3.

“Maturity Date”: The date all amounts due under the Expansion Loan shall be paid
to Lender, if not earlier paid or accelerated.  The Maturity Date shall be
determined under the terms of the Expansion Construction Note, but shall not be
later than the seventh (7th) anniversary of the Conversion Date.

“Mortgage”:  Collectively (i) The Mortgage, Security Agreement, Assignment of
Leases and Rents and Fixture Financing Statement dated as of July 11, 2001,
evidencing the original Construction Loan and securing the Loan; (ii) that
Mortgage-Collateral Real Estate Mortgage; Security Agreement, Fixture filing and
Assignment of Rents dated as of December 31, 2002, securing the Loan; and (iii)
that Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Financing Statement of even date herewith securing the Loan, all of which were
executed by the Borrower in favor of the Lender.

4


--------------------------------------------------------------------------------




“Note”:  Note means the Expansion Construction Note, all Notes referenced in the
Recitals, and any other Note that evidences any obligation under the Loan.  In
this Agreement, the word “Note” is synonymous with “Promissory Note.”

“Obligations”:  The Borrower’s obligations in respect of the due and punctual
payment of principal and interest on the Loan when and as due, whether by
acceleration or otherwise and all fees, expenses, indemnities, reimbursements
and other obligations of the Borrower under this Agreement or any other Loan
Document, in all cases whether now existing or hereafter arising or incurred.

“Operating Contracts”: The access, construction, management and marketing
contracts described on Exhibit B attached hereto and hereby made a part hereof.

“Permitted Encumbrances”:  The liens, charges and encumbrances on title to the
Project under which a party other than Lender is the secured party and that are
listed on Exhibit C attached hereto and hereby made a part hereof.

“Person”:  Any natural person, corporation, cooperative, partnership, limited
partnership, limited liability partnership, limited liability company, joint
venture, firm, association, trust, unincorporated organization, government or
governmental agency or political subdivision or any other entity, whether acting
in an individual, fiduciary or other capacity.

“Project”:  The Land, all improvements thereon, and all fixtures, equipment and
personal property now or hereafter owned by the Borrower and located or to be
located in or on, and used in connection with the management, maintenance or
operation of, the Land and the improvements.  The term “Project” includes the
Project Expansion.

“Project Expansion”:  The expansion, retrofitting and reconfiguring of the
Project under the Expansion Loan and pursuant to the Plans.

“Regulatory Change”:  Any change after the date of this Agreement in federal,
state or foreign laws or regulations or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including the Lender under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.

“Security Agreement”:  (i) The Borrower’s Security Agreement dated as of July
11, 2001, and (ii) that Security Agreement of even date herewith, each executed
by Borrower in favor of the Lender.

“Tenant”:  Any Person using or occupying any part of the Project pursuant to a
lease.

5


--------------------------------------------------------------------------------




“Title Company”: Dakota Homestead Title Insurance Company which will issue the
Title Policy, or act as agent for such issuer.

“Title Policy”:  A current ALTA form loan title insurance policy, dated as of
the date of recording of the Mortgage, containing such endorsements and
assurances as the Lender may require, and containing only those exceptions
approved by the Lender.

Section 1.2  Accounting Terms and Calculations.  Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP.

Section 1.3  Other Definitional Terms, Terms of Construction.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  References to Sections, Exhibits, Schedules and
like references are to Sections, Exhibits, Schedules and the like of this
Agreement unless otherwise expressly provided.  The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.  Unless the context in which used herein otherwise clearly
requires, “or” has the inclusive meaning represented by the phrase “and/or”. 
All incorporations by reference of covenants, terms, definitions or other
provisions from other agreements are incorporated into this Agreement as if such
provisions were fully set forth herein, and include all necessary definitions
and related provisions from such other agreements.  All covenants, terms,
definitions and other provisions from other agreements incorporated into this
Agreement by reference shall survive any termination of such other agreements
until the obligations of the Borrower under this Agreement and the Note are
irrevocably paid in full.

Section 1.4  Construction Loan Addendum.  Terms defined in the Construction Loan
Addendum attached hereto supplement the foregoing definitions.

ARTICLE II

TERMS OF LENDING

Section 2.1  Expansion Loan.  Upon the terms and subject to the conditions
hereof, the Lender agrees to make a loan (the “Expansion Loan”) to the Borrower
in an amount not to exceed $33,000,000.00 for construction of the Expansion
Improvements, and working capital, payment of interest on the Expansion Loan,
purchase of inventory, and other purposes as may be approved by the Lender.

Section 2.2  The Expansion Construction Note; Interest and Repayment.  The
Expansion Loan shall be evidenced by the Expansion Construction Note.  The
Lender shall enter in its ledgers and records the Advances of and payments made
on the Expansion Loan, and the Lender is authorized by the Borrower to enter on
a schedule attached to the Expansion Construction Note a record of such
payments.  The Expansion Construction Note shall accrue interest and shall be
payable, together with interest thereon, and may be prepaid, if at all, and is
subject to mandatory

6


--------------------------------------------------------------------------------




prepayment, as provided in the Expansion Construction Note.  If not sooner paid,
the Expansion Construction Note, together with all accrued and unpaid interest
thereon, shall be due and payable in full on the Maturity Date.

Section 2.3  Expansion Loan Fees.  In consideration of the Lender’s agreement to
make the Expansion Loan, the Borrower shall pay the Lender, at or prior to the
closing of the Expansion Loan, the following fees:

2.3(a)  Closing Fee.  A closing fee in the sum of $75,000.00.

2.3(b)  Syndication Fee.  A syndication fee in the sum of $75,000.00.

Section 2.4  [Reserved]

Section 2.5  Use of Proceeds.  The proceeds of the Expansion Loan shall be used
for construction of the Expansion Improvements and other items set forth in
Section 2.1.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1  Conditions to the Closing of the Expansion Loan.  The obligation of
the Lender to close the Expansion Loan hereunder shall be subject to the prior
or simultaneous fulfillment of each of the following conditions:

3.1(a)  Documents.  The Lender shall have received the documents and other
materials as set forth on Schedule 3.1(a) attached hereto and hereby made a part
hereof, except the Air Quality Permit.

3.1(b)  Other Matters.  All organizational and legal proceedings relating to the
Borrower and its Members and all instruments and agreements in connection with
the transactions contemplated by this Agreement shall be satisfactory in scope,
form and substance to the Lender and its counsel, and the Lender shall have
received all information and copies of all documents, including records of
company proceedings, which it may reasonably have requested in connection
therewith, such documents where appropriate to be certified by Borrower or
governmental authorities.

3.1(c)  Fees and Expenses.  The Lender shall have received the Expansion Loan
Fees and all other fees and amounts due and payable by the Borrower on or prior
to the Closing Date, including the reasonable fees and expenses of counsel to
the Lender payable pursuant to Section 7.2.  Borrower shall pay all of the
Lender’s due diligence fees, including but not limited to the cost of the
appraisal, the cost of the survey, the cost of the Phase I Environmental Site
Assessment, all property and lien searches, title insurance fees and recording
fees.

7


--------------------------------------------------------------------------------




3.1(d)  No Default.  All representations and warranties of the Borrower made in
this Agreement shall remain true and correct and no Default or Event of Default
shall exist.

3.1(e)  Participation.  Financial institutions shall have committed to purchase
from Lender a portion of the Expansion Loan in the aggregate sum of at least
$19,000,000.00, and have signed Participation Agreements and such other
documentation containing such terms as are acceptable to Lender.

Section 3.2  Conditions to Each Advance.  The obligation of the Lender to make
the first and each subsequent advance of Expansion Loan proceeds hereunder shall
be subject to the prior or simultaneous fulfillment of each of the following
conditions:

3.2(a)  Documents.  The Lender shall have received the documents and other
materials as set forth on Schedule 3.2(a) attached hereto and hereby made a part
hereof, and that all such documents and other materials as are satisfactory to
Lender in form and substance.

3.2(b)  Compliance with Other Conditions.  The Expansion Loan shall have closed,
and the Borrower shall have complied with all of the terms and conditions of
this Agreement (including the completion of any precondition to Expansion Loan
closing under Section 3.1 above, which Lender may have waived at the time of
Expansion Loan closing), including the Construction Loan Addendum hereto, and
the other Loan Documents.

3.2(c)  Perfection.  A Mortgage and Financing Statement, and any other Loan
Document creating or evidencing a lien or security interest which Lender
requires to be filed of record, shall have been appropriately filed to the
satisfaction of the Lender and the priority and perfection of the Lien created
thereby shall have been established to the satisfaction of the Lender.  The
Lender shall receive a first priority mortgage lien upon the Borrower’s
leasehold interest in the Project, the Access and Rail Agreement and the
Borrower’s personal property described in the Mortgage and Borrower’s Security
Agreement, subject only to the Permitted Encumbrances and Lender’s other
Mortgage and Financing Statement.

3.2(d)  No Default.  All representations and warranties of the Borrower made in
this Agreement shall remain true and correct as of the date of the Advance as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date, and no Default
or Event of Default shall exist.

3.2(e)  Equity.  Borrower shall have first paid $5,000,000.00 for the cost of
construction of the Expansion Improvements from retained earnings.

3.2(f)  Draw Request.  Borrower has provided a Draw Request and otherwise
complied with Section 3.3.

3.2(g)  No Revocation.  No license or permit necessary for the construction of
the Project Expansion shall have been revoked or the issuance thereof subjected
to challenge before

8


--------------------------------------------------------------------------------




any court or other governmental authority having or asserting jurisdiction as to
the Project.

3.2(h)  Certification of Inspecting Architect.  The Inspecting Architect shall
have certified that the construction completed respecting the Draw Request has
been completed in conformity with the Plans, the construction schedule, and the
total Project Costs as contained in the Sworn Construction Cost Statement.

Section 3.3  Disbursement Procedures.

3.3(a)  Submission of Draw Requests.  Whenever the Borrower desires a
disbursement under the Expansion Loan, which shall be no more often than once a
month, the Borrower shall submit to the Escrow Company a Draw Request, and
simultaneously a copy thereof to the Lender and Inspecting Architect, duly
executed on behalf of the Borrower setting forth the information requested on
such form.  Each Draw Request shall be delivered to the Lender at least five (5)
Business Days before the date the disbursement is desired.

3.3(b)  Amount of Draw Request.  Each Draw Request shall be limited to the
amount provided for in the Disbursing Agreement.

3.3(c)  Other Documents.  At the time of submission of each Draw Request, the
Borrower shall submit or cause to be submitted to the Lender the following:

3.3(c)(i)  All documents and other preconditions required under the Disbursing
Agreement.

3.3(c)(ii)  A written report from the Inspecting Architect as referenced in
Section 3.2(h).

3.3(c)(iii)  Such other supporting evidence as may be requested by the Lender to
substantiate all payments which are to be made out of the relevant Draw Request
and/or to substantiate all payments then made with respect to the Project
Expansion under the Expansion Loan.

3.3(d) Making the Disbursements.  Upon satisfaction of all preconditions to
payment under a Draw Request under this Agreement, the Disbursing Agreement, or
any other Loan Document, the Lender shall disburse the appropriate amount of the
Expansion Loan directly to the Escrow Company, except for items due to Lender
under the terms of this Agreement, the Expansion Construction Note, the
Disbursing Agreement, or any other Loan Document.  Borrower acknowledges that
although Lender may disburse Expansion Loan proceeds to the Escrow Company, that
no disbursement shall be made from the Escrow Company unless the terms of the
Disbursing Agreement are satisfied as to each such term.

9


--------------------------------------------------------------------------------




3.3(e)  Miscellaneous Procedures.  The Lender may establish additional
procedures regarding disbursements as are reasonable to assure the proceeds of
the Expansion Loan are paid only to those persons and entities entitled to the
same, and that the liens securing the Obligations are in all cases first and
paramount liens on the Property.

Section 3.4  Construction Loan Addendum.  Attached hereto and hereby made a part
hereof is a Construction Loan Addendum.  The Construction Loan Addendum contains
terms applicable to the Expansion Loan.  If there is any conflict or
inconsistency between the terms and provisions of the Construction Loan Addendum
and any other terms and provisions of this Agreement, the terms and provisions
of the Construction Loan Addendum shall control.

Section 3.5  Disbursements of Borrower Funds.  Borrower shall make disbursements
of its funds under Section 3.2(e) and of other amounts Borrower disburses for
Completion of the Project Expansion through the Disbursing Agent under
procedures which shall insure that mechanics and materialmens liens are
satisfied and that the work is in compliance with the Plans, Sworn Construction
Cost Statement and construction schedule.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender:

Section 4.1  Organization, Standing, Etc.  The Borrower is a limited liability
company duly organized and validly existing and in good standing under the laws
of the jurisdiction of its organization and, if different, the jurisdiction in
which the Project is located, and has all requisite limited liability company
power and authority to own its properties and to carry on its business as now
conducted, to enter into this Agreement and the other Loan Documents to which it
is a party and to issue the Note and to perform its obligations hereunder and
thereunder.  This Agreement, the Note and the other Loan Documents to which it
is a party have been duly authorized by all necessary limited liability company
action and when executed and delivered will be the legal and binding obligations
of the Borrower.  The execution, delivery and performance of this Agreement, the
Note and the other Loan Documents to which it is a party will not violate the
Borrower’s Articles of Organization, Operating Agreement and Member Control
Agreement or any law applicable to the Borrower, and will not violate or cause a
default under or permit acceleration of any agreement to which Borrower is a
party or by which it or the Project is bound.  Except for consents, approvals
and exemptions previously obtained (copies of which have been delivered to the
Lender), no approval of or exemption by any Person is required in connection
with the Borrower’s execution, delivery and performance of this Agreement, the
Note and the other Loan Documents to which it is a party.  To the Borrower’s
knowledge, it is not in default (beyond any applicable grace period) in the
performance of any agreement, order, writ, injunction, decree or demand to which
it is a party or by which it is bound.

Section 4.2  Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or the Project which, if

10


--------------------------------------------------------------------------------




determined adversely to the Borrower, would have a material adverse effect on
the condition of the Borrower or on the ability of the Borrower to perform its
obligations under the Loan Documents.  Neither the Borrower nor the Project is
in violation of any Governmental Requirement where such violation could
reasonably be expected to impose a material liability on the Borrower.

Section 4.3  Taxes.  The Borrower has filed all federal, state and local tax
returns required to be filed and has paid or made provision for the payment of
all taxes due and payable pursuant to such returns and pursuant to any
assessments made against it or any of its property (other than taxes, fees or
charges the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Borrower).

Section 4.4  Subsidiaries.  The Borrower has no subsidiaries.

Section 4.5  Employee Benefit Plans.  Except as disclosed in writing to the
Lender:  (a) the Borrower is not an employee benefit plan as defined in Section
3(1) of ERISA, whether or not subject to ERISA; (b) no assets of the Borrower
constitute assets of any such plan under ERISA regulations or rulings; (c) with
respect to any such plan that the Borrower sponsors, participates in or has
fiduciary duties with respect to, the Borrower has materially complied with all
federal and state laws, plan documents and funding requirements; (d) the
Borrower does not sponsor, participate in, or have fiduciary duties with respect
to any defined benefit pension plan subject to Title IV of ERISA or any
multi-employer pension plan as defined in Section 3(37)(A) of ERISA or any plan
providing medical or other welfare benefits to retirees or other former
employees (except as required by federal or state law); and (e) the Borrower is
not (and has not ever been) a member of a group of trades or businesses (whether
or not incorporated) that is treated as a single employer under Section 414 of
the Internal Revenue Code.

Section 4.6  Federal Reserve Regulations.  The Borrower is not engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System or any
successor thereto).  The value of all margin stock owned by the Borrower does
not constitute more than 25% of the value of the assets of the Borrower.

Section 4.7  Construction of the Project Expansion.  The Project Expansion will
be constructed strictly in accordance with the Plans, will be constructed
entirely on the Property, and will not encroach upon or overhang any easement or
right-of-way on property not constituting part of the Property, except for the
rail spur line which shall in part be located upon the rail line property owned
by the State of South Dakota, or other third party satisfactory to Lender.  The
Project Expansion, both during construction and at the time of completion, and
the contemplated use thereof, will not violate any applicable zoning or use
statute, ordinance, building code, rule or regulation, or any covenant or
agreement of record.  The Borrower agrees that it will furnish from time to time
such satisfactory evidence with respect thereto as may be require by the Lender.

11


--------------------------------------------------------------------------------




Section 4.8  Taxpayer Identification Number.  The Borrower’s Internal Revenue
Service Taxpayer Identification Number is 46-0460145, and the Borrower shall use
such number as its exclusive Internal Revenue Service Taxpayer Identification
Number until all of its Obligations under this Agreement are satisfied in full. 
The Borrower will not change its name as incorporated, without the Lender’s
prior written consent, which may be conditioned upon the Borrower’s signing
amendments to UCC-1s or other documents as the Lender may require.

Section 4.9  Borrower not a Transmitting Utility.  The Borrower is not a
transmitting utility within the meaning of the UCC, and in particular will not
ship its inventory by pipeline.

Section 4.10  Purchase of Corn.  Any purchase of corn or other inputs used or
consumed in the production of the Borrower’s ethanol or other inventory shall be
free of any security or lien interest of any third party, and in particular
Borrower shall see to the termination of any security interest in any such farm
products or goods it may purchase.

Section 4.11  Operating Contracts.  All Operating Contracts set forth on Exhibit
B hereto are current and in effect.  To the extent that an Operating Contract
set forth on Exhibit B is identical to an Operating Contract set forth in
Schedule B of the First Loan Agreement, such Operating Contract has not been
amended or replaced.

ARTICLE V

COVENANTS

Until the Note and all of the Borrower’s other Obligations shall have been paid
and performed in full, unless the Lender shall otherwise consent in writing:

Section 5.1  Financial Statements and Reports.  The Borrower will furnish to the
Lender:

5.1(a)  As soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, financial statements consisting of at least
statements of income, cash flow and changes in members’ equity, a balance sheet
as of the end of such year, and a statement of contingent liabilities as at the
end of such year, setting forth in each case in comparative form corresponding
figures from the previous annual audit, certified without qualification by an
independent certified public accountant of recognized standing selected by the
Borrower, as the case may be, and acceptable to the Lender.

5.1(b)  As soon as available and in any event within 30 days after the end of
each fiscal quarter of the Borrower, unaudited financial statements and a
financial covenant compliance certificate on a form provided by Lender for such
quarter and for the period from the beginning of such fiscal year to the end of
such quarter, substantially similar to the annual audited statements.

12


--------------------------------------------------------------------------------




5.1(c)  Immediately upon any officer of the Borrower becoming aware of any
Default or Event of Default, a notice describing the nature thereof and what
action the Borrower proposes to take with respect thereto.

5.1(d)  From time to time, such other information regarding the business,
operation and financial condition of the Borrower and the Project as the Lender
may reasonably request.

Section 5.2  Books and Records.  The Borrower will keep adequate and proper
records and books of account in which full and correct entries will be made of
its dealings, business and affairs, including its use and operation of the
Project.

Section 5.3  Inspection.  The Borrower will permit any Person designated by the
Lender upon reasonable notice to visit and inspect any of the properties
(including the Project), books and financial records of the Borrower, to examine
and to make copies of the books of accounts and other financial records of the
Borrower, and to discuss the affairs, finances and accounts of the Borrower with
its officers at such reasonable times and intervals as the Lender may designate.

Section 5.4 Existence.  The Borrower will maintain its existence in good
standing under the laws of its jurisdiction of organization or formation, and,
if different, the jurisdiction where the Project is located, and its
qualification to transact business in each jurisdiction (including the
jurisdiction where the Project is located) where failure so to qualify would
permanently preclude the Borrower from enforcing its rights with respect to any
material asset or would expose the Borrower to any material liability.

Section 5.5  Notice of Litigation.  The Borrower will give prompt written notice
to the Lender of the commencement of any action, suit or proceeding affecting
the Borrower.

Section 5.6  Employee Benefit Plans.  The Borrower shall neither take any
action, nor omit to take any action, if such action or omission would result in
any of the statements set forth in Section 4.5 (including any written
disclosures made by the Borrower to the Lender under Section 4.5) becoming
inaccurate or misleading at any time while the Note remains outstanding.

Section 5.7  Insurance.  The Borrower will maintain with financially sound and
reputable insurance companies such insurance as may be required by law and such
other insurance in such amounts and against such hazards as is customary in the
case of reputable companies engaged in the same or similar business and
similarly situated, including, without limitation, the insurance which the
Borrower is required to maintain pursuant to Section 1.4 of the Mortgage.

Section 5.8  Payment of Taxes.  The Borrower will file all tax returns and
reports which are required by law to be filed by it and will pay before they
become delinquent, all taxes, assessments and governmental charges and levies
imposed upon it or its property and all claims or demands of any kind (including
those of suppliers, mechanics, carriers, warehousemen, landlords and other like
Persons) which, if unpaid, might result in the creation of a Lien upon its
property.  Notwithstanding the foregoing, Borrower shall not be in default
hereunder if a tax assessment or governmental charge or levy results in a Lien
upon Borrower’s property so long as

13


--------------------------------------------------------------------------------




Borrower timely files and prosecutes any proceeding whereby Borrower contests
the imposition or amount of said tax, assessment or governmental charge or levy.

Section 5.9  Maintenance of Properties, Compliance.  The Borrower will maintain
its properties in good condition, repair and working order, and supplied with
all necessary equipment, and make all necessary repairs, renewals, replacements,
betterments and improvements thereto, all as may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.  The Borrower will comply in all material respects with
all Governmental Regulations to which it may be subject.

Section 5.10  Merger.  The Borrower will not merge or consolidate or enter into
any analogous reorganization or transaction with any Person or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution).

Section 5.11  Sale of Assets.  The Borrower will not sell, transfer, lease or
otherwise convey all or any substantial part of its assets except for sales and
leases of inventory in the ordinary course of business.

Section 5.12 Voluntary Liens.  The Borrower will not grant any Lien in its
properties without the prior written consent of the Lender, except Liens
securing additional indebtedness permitted under Section 5.15.

Section 5.13  Mechanic’s Liens.  The Borrower shall cause all mechanic’s or
similar Liens to be removed of record within 120 days of their attachment,
unless the Borrower shall initiate proceedings to remove the mechanic’s Lien;
and in all events shall cause the mechanic’s Lien to be removed of record within
30 days following the date of a final and non-appealable judicial determination
that the mechanic’s Lien is enforceable.

Section 5.14 Transactions with Related Parties.  Except for the Operating
Contracts described in Exhibit B, and except for any future contract for the
sale of DDGS or carbon dioxide with Broin Enterprises, Inc., d/b/a Dakota Gold
Marketing and its Affiliates, the Borrower shall not enter into any transactions
with Affiliates.

Section 5.15  No Additional Indebtedness.  The Borrower shall not, without
Lender’s prior written consent, borrow from any financial institution or other
Person any sum of money, or enter into any capital leases in an amount in excess
of One Hundred Thousand Dollars ($100,000.00) (individually or in the aggregate)
during any Borrower fiscal year.

Section 5.16 Deposit Accounts.  In order to further secure the Borrower’s
obligations hereunder, the Borrower will maintain its primary operating account
and all savings/investment accounts with the Lender.  Lender agrees to offer
interest rates that are reasonably competitive with other commercial banking
institutions.

Section 5.17  Additional Covenants.  For additional covenants, see Schedule V
attached hereto and hereby made a part hereof.

14


--------------------------------------------------------------------------------




 

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.1  Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default:

6.1(a)  The Borrower shall fail to make when due, and such failure to make
payments shall continue for ten (10) calendar days after the date the Lender
gives notice of such failure to the Borrower, any payment of principal of or
interest on the Note or any other Obligations of the Borrower to the Lender
pursuant to this Agreement or any of the other Loan Documents.

6.1(b)  Any representation or warranty made by or on behalf of the Borrower in
this Agreement or any of the other Loan Documents or by or on behalf of the
Borrower in any certificate, statement, report or document herewith or hereafter
furnished to the Lender pursuant to this Agreement or any of the other Loan
Documents shall prove to have been false or misleading in any material respect
on the date as of which the facts set forth are stated or certified.

6.1(c)  The Borrower shall fail to comply with Sections 5.7, 5.10 or 5.11.

6.1(d)  The Borrower shall fail to comply with Section 5.1 and such failure to
comply shall continue for ten (10) calendar days after the date the Lender gives
notice of such failure to the Borrower.

6.1(e)  The Borrower shall fail to comply with any covenant contained in
Schedule V hereto and such failure to comply shall continue for thirty (30)
calendar days after the date of determination or measurement of said covenant.

6.1(f)  A sale, transfer, conveyance or encumbrance of the Project or any part
thereof or of all or any part of the Borrower’s interest therein in violation of
Section 1.3 of the Mortgage shall occur.

6.1(g)  The Borrower shall fail to comply with any other agreement, covenant,
condition, provision or term contained in this Agreement or any of the other
Loan Documents (other than those hereinabove set forth in this Section 6.1) and
such failure to comply shall continue for thirty (30) calendar days after the
date the Lender gives notice of such failure to the Borrower.

6.1(h)  The Borrower shall become insolvent or shall generally not pay its debts
as they mature, including additional indebtedness permitted under Section 5.15,
or shall apply for, shall consent to, or shall acquiesce in the appointment of a
custodian, trustee or receiver of itself or for a substantial part of its
property, or, in the absence of such

15


--------------------------------------------------------------------------------




application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for the Borrower or for a substantial part of the property thereof and
shall not be discharged within forty-five (45) days, or the Borrower shall make
an assignment for the benefit of creditors.

6.1(i)  Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against the
Borrower and, if instituted against the Borrower, shall have been consented to
or acquiesced in by the Borrower, as the case may be, or shall remain
undismissed for sixty (60) days, or an order for relief shall have been entered
against the Borrower.

6.1(j)  Any dissolution or liquidation proceeding shall be instituted by or
against the Borrower and, if instituted against the Borrower, shall be consented
to or acquiesced in by the Borrower, as the case may be, or shall remain for
sixty (60) days undismissed.

6.1(k)  A judgment or judgments for the payment of money in excess of the sum of
$250,000.00 in the aggregate shall be rendered against the Borrower and either
(i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than sixty (60) days from the date the
judgment becomes final and non-appealable.

6.1(l)  The maturity of any material indebtedness of the Borrower (other than
the Loan) shall be accelerated, or the Borrower shall fail to pay any such
material indebtedness when due (after the lapse of any applicable grace period)
or any event shall occur or condition shall exist and shall continue for more
than the period of grace, if any, applicable thereto and shall have the effect
of causing, or permitting the holder of any such indebtedness to cause, such
material indebtedness to become due prior to its stated maturity or to realize
upon any collateral given as security therefor.  For purposes of this Section,
indebtedness shall be deemed “material” if it exceeds $250,000.00 as to any item
of indebtedness or in the aggregate for all items of indebtedness with respect
to which any of the events described in this Section has occurred.

6.1(m)  Any execution or attachment shall be issued whereby any substantial part
of the property of the Borrower shall be taken or attempted to be taken and the
same shall not have been vacated or stayed within thirty (30) days after the
issuance thereof.

6.1(n)  The Lease and/or the Access and Rail Agreement shall be terminated or
cancelled or the Borrower shall be in default thereunder beyond the applicable
grace period, if any.

6.1(o) The termination or assignment, other than to an Affiliate, or Borrower’s
breach of the (i) Agreement Between Owner and Design Builder dated October 19,
2005, with Broin and Associates, Inc., (ii) the Management Agreement dated April
20, 2005, and Amendment to Management Agreement dated October 25, 2005, with
Broin Management, LLC, (iii) the Ethanol Marketing and Services Agreement dated
March 5, 2002, and First Amendment to Ethanol Marketing and Services Agreement
dated October

16


--------------------------------------------------------------------------------




18, 2002, with Ethanol Products, LLC, and DDGS Marketing and Services Agreement
(for sale of the DDGS), dated March 8, 2002, and First Amendment to DDGS
Marketing and Service Agreement effective May 10, 2002, with Broin Enterprises,
Inc., d/b/a Dakota Commodities, n/k/a Dakota Gold Marketing, without the
Lender’s prior written consent.

6.1(p)  Be in material breach (beyond any commercially reasonable cure period)
of any Operating Contract, or terminate any Operating Contract, or allow
substitution or assignment of, or substantial change in control of, any other
party to any Operating Contract, without Lender’s prior written consent.

6.1(q)  The construction of the Project Expansion is abandoned or shall be
unreasonably delayed or be discontinued for a period of fifteen (15) consecutive
calendar days, in each instance for reasons other than acts of God, fire, storm,
strikes, blackouts, labor difficulties, riots, inability to obtain materials,
equipment or labor, governmental restrictions or any similar cause over which
the Borrower is unable to exercise control.

6.1(r)  The Borrower at any time prior to the Completion of the Project
Expansion, shall delay construction or suffer construction to be delayed for any
period of time, for any reason whatsoever, so that the Completion of the Project
Expansion cannot be accomplished, in the reasonable judgment of the Inspecting
Architect, by the Completion Deadline.

Section 6.2  Remedies.  If (a) any Event of Default described in Sections 6.1
(h), (i) or (j) shall occur with respect to the Borrower, the Note and all other
obligations of the Borrower to the Lender under this Agreement and the other
Loan Documents shall automatically become immediately due and payable, or (b)
any other Event of Default shall occur and be continuing, then the Lender may
declare the Note and all other obligations of the Borrower to the Lender under
this Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything in this Agreement or in the Note or in any
of the other Loan Documents to the contrary notwithstanding.  Upon the
occurrence of any of the events described in clauses (a) or (b) of the preceding
sentence the Lender may exercise all rights and remedies under this Agreement,
the Note and any of the other Loan Documents and under any applicable law.  In
addition, the Lender may cure the Event of Default on behalf of the Borrower,
and, in doing so, may enter upon the Project, and may expend such sums as it may
deem desirable, including attorneys’ fees, all of which shall be deemed to be
advances hereunder and under the Note, even though causing the debt outstanding
under any Note to exceed the face amount of the Note, shall bear interest at the
Default Rate and shall be payable by the Borrower on demand, and shall be
secured by the Mortgage and all other Loan Documents securing the Loan.

Section 6.3  Offset.  In addition to the remedies set forth in Section 6.2, upon
the occurrence of any Event of Default and thereafter while the same be
continuing, the Borrower hereby irrevocably authorizes the Lender to set off all
sums owing by the Borrower to the Lender

17


--------------------------------------------------------------------------------




against all deposits and credits of the Borrower with, and any and all claims of
the Borrower against, the Lender.

ARTICLE VII

MISCELLANEOUS

Section 7.1  Modifications.  Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrower; provided that no amendment, modification or waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Lender, and then such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

Section 7.2  Costs and Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Borrower agrees to reimburse the Lender upon demand
for all reasonable out-of-pocket expenses paid or incurred by the Lender
(including filing and recording costs and fees and expenses of legal counsel to
the Lender) in connection with the negotiation, preparation, approval, review,
execution, delivery, amendment, modification, interpretation, collection and
enforcement of this Agreement, the Note and the other Loan Documents.  The
obligations of the Borrower under this Section shall survive any termination of
this Agreement.

Section 7.3  Waivers, etc.  No failure on the part of the Lender or the holder
of the Note to exercise and no delay in exercising any power or right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  The rights and remedies of the Lender
hereunder are cumulative and not exclusive of any right or remedy the Lender
otherwise has.

Section 7.4  Notices.  Except when telephonic notice is expressly authorized by
this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
telegram, telex, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing.  All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by telegram, telex or facsimile transmission, from
the first Business Day after the date of sending if sent by overnight courier,
or from four days after the date of mailing if mailed.  Either party may change
its address for notices by a notice given not less than five (5) Business Days
prior to the effective date of the change.

Section 7.5  Successors and Assigns; Disposition of Loans.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns, except that the
Borrower may not assign its rights or delegate its obligations hereunder without
the prior written consent of the Lender.  The Lender

18


--------------------------------------------------------------------------------




may at any time sell, assign, transfer, grant participations in, or otherwise
dispose of any portion of the Loan to banks or other financial institutions. 
The Lender may disclose any information regarding the Borrower in the Lender’s
possession to any prospective buyer or participant.

Section 7.6 Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF SOUTH DAKOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS OR
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS.  WHENEVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT AND ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY
OR RELATING HERETO, SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND
VALID UNDER SUCH APPLICABLE LAW, BUT, IF ANY PROVISION OF THIS AGREEMENT OR ANY
OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING
HERETO SHALL BE HELD TO BE PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH
PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR
INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE
REMAINING PROVISIONS OF THIS AGREEMENT OR ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO.

Section 7.7  Consent to Jurisdiction.  AT THE OPTION OF THE LENDER, THIS
AGREEMENT AND THE NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH DAKOTA
CIRCUIT COURT SITTING IN GRANT COUNTY OR MINNEHAHA COUNTY; AND THE BORROWER
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURTS AND WAIVES ANY
ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE BORROWER
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
AGREEMENT, THE LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

Section 7.8  Waiver of Jury Trial.  EACH OF THE BORROWER AND THE LENDER
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE AND ANY OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

19


--------------------------------------------------------------------------------




Section 7.9  Captions and Recitals.  The captions or headings herein and any
table of contents hereto are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Agreement.  The Recitals
at the beginning of this Agreement are incorporated herein as substantive
provisions.

Section 7.10  Number; Gender.  The singular of all terms used herein shall
include the plural and the plural shall include the singular, and the use of any
gender herein shall include all other genders, where the context so requires or
permits.

Section 7.11  Entire Agreement.  This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower and the
Lender with respect to the subject matter hereof and thereof.  This Agreement
supersedes all prior agreements and understandings relating to the subject
matter hereof.

Section 7.12  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the parties hereto may execute this Agreement by
signing any such counterpart.

Section 7.13  Participation.  Notwithstanding any other provision of this
Agreement, the Borrower understands that the Lender may enter into participation
agreements with other lenders whereby the Lender will allocate a certain
percentage of the Loan to them.  The Borrower specifically permits and
authorizes the Lender to exchange financial information about the Borrower with
actual or potential participants.  The borrower acknowledges that, for the
convenience of all parties. This Agreement is being entered into with the Lender
only and that its obligations under this Agreement are undertaken for the
benefit of, and as an inducement to, each of the Participating Lenders as well
as the Lender, and the Borrower hereby grants to each of the Participating
Lenders to the extent of its participation in the Loan, the right to set off
deposit accounts maintained by the Borrower with such Bank.  The Borrower
understands that the terms of such participation agreements with any of the
participants will limit the Lender’s rights to amend, waive or modify the terms
and conditions of this Agreement without the express written consent of all or a
designated percentage of such participants.  Every requirement that the Borrower
pay the expenses of the Lender, including costs of the Lender’s attorneys,
service tax thereon, and expense reimbursement for such attorneys, shall also be
deemed to include such reasonable costs and expenses of each such participant.

20


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

NORTHERN LIGHTS

 

U.S. BANK NATIONAL

 

 

ETHANOL, LLC

 

 

 

ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

Delton Strasser

 

 

By:

/s/

Carl Johnson

 

 

 

Print Name:  Delton Strasser

 

 

 

Print Name:  Carl A. Johnson

 

 

Title: President

 

 

 

Title:  Assistant Vice President

 

 

 

 

 

 

 

 

 

Borrower’s Address:

 

 

 

Lender’s Address:

 

 

48416 144th Street

 

 

 

U.S. Bank National Association

 

 

PO Box 356

 

 

 

141 North Main Avenue

 

 

Big Stone City, South Dakota 57216

 

 

 

Post Office Box 5308

 

 

Phone: (605) 862-7902

 

 

 

Sioux Falls, South Dakota 57117

 

 

Fax:  (605) 862-7904

 

 

 

Phone: (605) 333-3829

 

 

 

 

 

 

Fax:  (605) 333-3825

 

21


--------------------------------------------------------------------------------


CONSTRUCTION LOAN ADDENDUM

Section 1. Definitions.  The following definitions are hereby added to Article I
of the Amended and Restated Loan Agreement (the “Amended Loan Agreement”) to
which this Construction Loan Addendum (this “Addendum”) is attached:

“Advance”: An advance of Expansion Loan proceeds by the Lender pursuant to this
Agreement.

“Air Quality Permit”: Borrower’s Title V Air Quality Operating Permit No.
28.0502-29 dated July 3, 2001, as amended June 3, 2002, issued by the South
Dakota Department of Environment and Natural Resources.  As of the date of this
Agreement the Air Quality Permit is the subject of an application for major
amendment to allow Borrower to expand its ethanol production and/or DDGS
production capacity as contemplated by the Project Expansion.

“Assignment of Construction Contract”: The Assignment of Construction Contract
dated of even date herewith, by and between the Borrower, the Lender and the
General Contractor.

“Assignment of Plans”: The Assignment of Plans executed by the Borrower in favor
of the Lender, and consented to by the General Contractor.

“Completion”:  The Improvements are completed in accordance with the Plans and
paid for in full; such completion has been approved by the Inspecting Architect;
a certificate of substantial completion for the Improvements has been signed by
the Borrower and the General Contractor and delivered to the Lender, and no
punch-list items remain to be completed; an unconditional certificate of
occupancy for all of the Improvements has been issued by the appropriate
governmental authority, if required by applicable law; the Borrower has
delivered to the Lender copies of all licenses and permits needed to operate the
Project; Lender has received copies of all warranties from suppliers covering
materials, equipment and appliances included within the Project and evidence
that all insurance required hereby is in full force and effect; and no Default
or Event of Default exists hereunder.

“Completion Deadline”:  The earlier of the following to occur: (i) August 31,
2007, or (ii) the 120th day following that stage in the progress of the
construction of the Expansion Improvements such that the construction is
sufficiently complete so that Borrower can utilize the Project, including
Project Expansion, for its intended use.

“Contractor”:  Any Person who has a contract or subcontract under which payment
may be required for any work done, material supplied or services furnished in
connection with acquiring, constructing, financing, equipping and/or developing
the Project Expansion. A Contractor includes anyone eligible to file a lien
pursuant to SDCL ch 44-9.

“Disbursing- Agreement”: The separate disbursing agreement of even date herewith
between the Borrower, the Lender and the Escrow Company, including any
amendments and supplements thereto.

22


--------------------------------------------------------------------------------




“Draw Request”: A written request by the Borrower for an Advance.

“Expansion Improvements”:  The buildings and other improvements to be placed or
constructed upon the Land, and all reconfiguring, retrofitting and other work to
be done to the Project, according to the Plans and in furtherance of the Project
Expansion.

“Final Advance”: that advance which will extend the Expansion Loan funds
advanced to $33,000,000 or such lesser amount as the Borrower may borrow to
complete the Project Expansion.

“General Contractor”: Broin and Associates, Inc., an Affiliate of the Borrower.

“Plans”:  The final working plans for the construction of the Expansion
Improvements, including drawings, specifications, details and manuals, as
approved by the Lender prior to the Closing Date.

“Reserves”:  The reserves for payment of construction period interest,
contingencies and change orders, as set forth on the Sworn Construction Cost
Statement.

“Sworn Construction Cost Statement”: An itemized, certified statement of actual
and estimated costs of the Project, signed and sworn to by the Borrower and the
General Contractor as the same may be amended or supplemented with the approval
of the Lender from time to time.

The term “Loan Documents”, as used in the Loan Agreement, shall include, in
addition to the documents described in the definition of Loan Documents
contained in Article I of the Loan Agreement, the Assignment of Construction
Contract, the Assignment of Plans and the Disbursing Agreement.

Section 2. Advances.

(a)           General.  The Lender agrees to lend to the Borrower, and the
Borrower agrees to borrow from the Lender, the proceeds of the Expansion Loan,
from time to time until the Completion Deadline, for the purpose of developing
the Project Expansion and constructing the Expansion Improvements.  All sums
advanced by the Lender shall constitute Advances under this Agreement and shall
be evidenced by the Note and secured by the Mortgage.  No Advance shall
constitute a waiver of any Default or Event of Default or any condition
precedent to the obligation of the Lender to make any further Advance.  If the
total amount of the Expansion Loan exceeds the amount needed to fully pay all
project costs approved by the Lender, the Lender shall not be required to
advance the excess.  The Borrower shall keep the Lender advised of the name of
each Contractor and of the type of work, material or services and the dollar
amount covered by each of their respective contracts with the Borrower.  If
requested by the Lender, the Borrower shall also furnish to the Lender a copy of
each contract with each of the Contractors.  THE BORROWER MAY COMMENCE
CONSTRUCTION WORK ON, OR ACCEPT DELIVERY

23


--------------------------------------------------------------------------------




OF MATERIALS FOR, THE EXPANSION IMPROVEMENTS PRIOR TO THE RECORDING OF THE
MORTGAGE.

(b)           Procedure for Advances.  The Expansion Loan proceeds shall be
advanced by the Lender in accordance with the terms and conditions set forth in
this Section 2, and in accordance with the Disbursing Agreement.  All monies
advanced by the Lender to the Escrow Company shall constitute Advances under
this Agreement, and shall bear interest from the date of advance to the Escrow
Company, whether such Advances are fully disbursed by the Escrow Company or are
withheld in full or in part.

(c)           Advances by Lender to Itself or Others.  The Lender may, at the
Lender’s option, advance to itself or to others all sums due or to become due to
the Lender or to others under any of the Loan Documents, whether or not an
Advance is requested by the Borrower.

(d)           Inspections.  The Lender, the Escrow Company, the Inspecting
Architect, the Lender’s consultants and their representatives shall have access
to the Project at all reasonable times to conduct such inspections thereof as
they deem necessary or desirable for the protection of the Lender’s interests. 
All costs of the Inspecting Architect and any other consultants deemed necessary
or desirable by the Lender to make periodic inspections of the Project and to
review all Draw Requests and change orders shall be paid by the Borrower. 
Neither the Borrower nor any third party shall have the right to use or rely
upon the reports of the Inspecting Architect or any other reports generated by
the Lender or its consultants for any purpose whatsoever.  By advancing funds
after any inspection of the Project, the Lender shall not be deemed to waive any
Default or Event of Default, waive any right to require construction defects to
be corrected, or acknowledge that all construction conforms with the Plans.

(e)           Lender Not Responsible for Project.  The Lender assumes no
liability or responsibility for the sufficiency of the Expansion Loan proceeds
to complete the Project Expansion, to service any interest or other payment due
under the terms of the Expansion Loan under Section 2(c) above, for protection
of the Project, for the satisfactory Completion of the Project Expansion, for
the Plans, for the compliance of the Plans and the Project with Governmental
Requirements, for inspection during construction, for the adequacy of Reserves,
for the adequacy or accuracy of the Sworn Construction Cost Statement, for any
representations made by the Borrower, or for any acts on the part of the
Borrower or its Contractors to be performed in the construction of the Project
Expansion.  The Borrower assumes sole responsibility for all of the foregoing.

(f)            Loan in Balance.  Borrower acknowledges that Borrower is
responsible for all cost overruns on the Project Expansion.  The Lender shall
not be obligated to make any Advance unless and until the Borrower has provided
the Lender with evidence that the Borrower has paid sufficient costs of the
Project Expansion so that all remaining unpaid costs of the Project Expansion,
including the Reserves, do not exceed the amount of the Expansion Loan proceeds
not yet Advanced by the Lender.  If the Lender or the Borrower determines that
the unAdvanced balance of Expansion Loan proceeds is insufficient to cover any
cost allocation set forth on the Sworn Construction Cost Statement, including
the Reserves and interest during construction, or

24


--------------------------------------------------------------------------------




to complete the Project Expansion, it shall notify the other party of such
determination, and the Borrower shall, within ten (10) Business Days after such
notice, deposit with the Lender funds equal to the amount of the deficiency. 
The Borrower hereby assigns and pledges to the Lender all funds so deposited as
additional security for the Obligations.  The Borrower may not reallocate items
of cost or change the Sworn Construction Cost Statement without the consent of
the Lender.

Section 3. Conditions Precedent to Advances.  The Lender shall not be required
to make any Advances until the conditions and requirements set forth below have
been satisfied, at the Borrower’s sole cost and expense.  The Lender may, in its
discretion, make Advances prior to satisfaction of any or all of the conditions
and requirements set forth below, all of which are for the sole benefit of the
Lender, without waiving its right to require such satisfaction before any
additional Advances are made.

(a)           Conditions Precedent to Initial Advance.  The Lender shall not be
obligated to make the initial Advance until the conditions precedent set forth
in Article III of the Loan Agreement have been satisfied and the Lender has
received all of the following in form and substance acceptable to the Lender:

(i)            The General Contractor’s construction contract and a schedule
listing all subcontracts relating to the construction of the Project Expansion.

(ii)           The Sworn Construction Cost Statement, and a disbursement
schedule showing the anticipated time and amount of disbursements hereunder.

(iii)          Copies of all building permits required to complete the
construction of the Expansion Improvements, or evidence satisfactory to the
Lender that such permits will be obtained.

(iv)          The Assignment of Construction Contract and the Assignment of
Plans and the Disbursing Agreement, each duly executed by the parties thereto.

(v) The parties acknowledge that work on the Expansion Improvements commenced
prior to closing, and that all preconditions to any subsequent Advances
hereunder apply to the initial Advance hereunder.

(b)           Conditions Precedent to All Advances.  The obligation of the
Lender to make each Advance (including the initial Advance) is subject to the
following conditions precedent:

(i)            No Default or Event of Default shall have occurred and be
continuing or will exist upon the making of such Advance.

(ii)           All representations and warranties of the Borrower made in the
Loan Agreement shall remain true and correct as of the date of the Advance as
though made on and as of

25


--------------------------------------------------------------------------------




such date, except to the extent that such representations and warranties relate
solely to an earlier date and no Default or Event of Default shall exist.

(iii)          All requirements and conditions for an Advance under Section 2 of
this Addendum shall have been complied with and satisfied.

(iv)          There shall not have occurred any change, which in the sole
judgment of the Lender is materially adverse, in the condition (financial or
otherwise) or operations of the Borrower or in the Project or the prospects for
the timely and satisfactory completion of the construction of the Expansion
Improvements and operation of the Project.

(c)           Condition Precedent to Final Advance.   The obligation of Lender
to make the Final Advance is subject to Borrower obtaining the Air Quality
Permit.

Section 4. Warranties.  Representations.  Covenants and Agreements.  In addition
to the warranties, representations, covenants and agreements of the Borrower
contained in the Loan Agreement, the Borrower hereby warrants, represents,
covenants and agrees to and with the Lender as follows:

(a)           Boundary Lines.  Governmental Requirements and Restrictions.  The
exterior lines of the Expansion Improvements are, and at all times will be,
within the boundary lines of the Land and any required set back lines, and the
Borrower has examined and is familiar with all applicable covenants, conditions,
restrictions and reservations, and with all applicable Governmental Requirements
affecting the Project, and the Project will conform to and comply with all of
the foregoing.

(b)           Loan in Balance.  The amount of the Expansion Loan proceeds not
yet advanced by the Lender equals or exceeds the total of all remaining unpaid
costs of the Project Expansion, including the Reserves.

(c)           Commencing and Completing- Construction.  Regardless of whether or
not there are sufficient Expansion Loan proceeds or sufficient funds disbursed
under the Disbursing Agreement, the Borrower shall expeditiously complete and
fully pay for the development and construction of the Project Expansion in a
good and workmanlike manner and in accordance with the contracts, subcontracts
and Plans submitted to and approved by the Lender, and in compliance with all
applicable Governmental Requirements, and any applicable covenants, conditions,
restrictions and reservations, so that Completion occurs on or before the
Completion Deadline.  The Borrower shall correct or cause to be corrected (a)
any defect in the Expansion Improvements, (b) any departure in the construction
of the Expansion Improvements from the Plans or Governmental Requirements, and
(c) any encroachment by any part of the Expansion Improvements or any other
structure located on the Land on any building line, easement, property line or
restricted area.  The Borrower shall cause the bearing capacity of the soil on
the Land to be made sufficient to support the Expansion Improvements, and
sufficient local utilities to be made available to the Project and installed at
costs (if any) set out in the Sworn Construction Cost Statement, on or before
the Completion Deadline.

26


--------------------------------------------------------------------------------




(d)           Changing Costs, Scope or Timing of Work.  The Borrower shall
deliver to the Lender revised, sworn statements of estimated costs of the
Project Expansion, showing changes in or variations from the original Sworn
Construction Cost Statement, as soon as such changes are known to the Borrower. 
The Borrower shall furnish the Lender with copies of all changes or
modifications in the Plans, contracts or subcontracts for the construction of
the Expansion Improvements, prior to incorporation of any such change or
modification into the Expansion Improvements, whether or not the Lender’s
consent to such change or modification is required.  The Borrower shall not make
or consent to any change or modification in such Plans, contracts or
subcontracts, and no work shall be performed with respect to any such change or
modification, without the prior written consent of Lender, if such change or
modification would in any material way alter the design or structure of the
Expansion Improvements, or increase or decrease the cost of the construction of
the Expansion Improvements by $250,000.00 or more for any single change or
modification, or if the aggregate amount of all changes and modifications
exceeds $1,000,000.00.

(e)           Paying Costs of Project and Expansion Loan.  The Borrower shall
pay and discharge, when due, all taxes, assessments and other governmental
charges upon the Project, as well as all claims for labor and materials which,
if unpaid, might become a lien or charge upon the Project; provided, however,
that the Borrower shall have the right to contest the amount, validity and/or
applicability of any of the foregoing in strict accordance with the terms of the
Mortgage.  The Borrower shall also pay all costs and expenses of the Lender, the
Lender’s consultants and the Borrower in connection with the Project, the
preparation and review of the Loan Documents and the making, closing,
administration, repayment and/or transfer of the Expansion Loan, including but
not limited to the fees of the Lender’s attorneys, fees of the Inspecting
Architect, title insurance costs, disbursement expenses, and all other costs and
expenses payable to third parties incurred by the Lender or the Borrower in
connection with the Expansion Loan.  Such costs and expenses shall be paid by
the Borrower whether or not the Expansion Loan is fully advanced or disbursed.

(f)            Using Expansion Loan Proceeds.  The Borrower shall use the
Expansion Loan proceeds solely to pay, or to reimburse the Borrower for paying,
costs and expenses shown on the Sworn Construction Cost Statement approved by
the Lender and incurred by the Borrower in connection with the acquisition,
development and construction of the Project Expansion.  The Borrower shall take
all steps necessary to assure such use of Expansion Loan proceeds by its
Contractors.

(g)           Keeping Records.  The Borrower shall maintain accurate and
complete books, accounts and records pertaining to the Project in a manner
reasonably acceptable to the Lender and to the Escrow Company.  The Borrower
will permit representatives of the Lender, the Inspecting Architect and the
Escrow Company to have free access to and to inspect and copy all books, records
and contracts of the Borrower.

(h)           Providing- Evidence of Completion.  Upon Completion, and prior to
the final Advance of Expansion Loan proceeds to pay for hard costs of
construction of the Project

27


--------------------------------------------------------------------------------




Expansion, and as a condition of the same, the Borrower shall furnish the Lender
with all items required to evidence Completion, including an unconditional
occupancy certificate if required by applicable law to occupy the Project; a
zoning endorsement (Form 3.1 or equivalent) to the Title Policy; a final,
certified Project “as-built” survey (3 copies) if requested by Lender; the
evidence of insurance required by Section 1.4 of the Mortgage; and photographs
of the completed Improvements.

Section 5. Events of Default.  In addition to the Events of Default set forth in
Article VI of the Loan Agreement, the following events shall constitute an Event
of Default under the Loan Agreement:

(a)           Abandonment of or Delay in Construction.  Work on the Project
Expansion shall be substantially abandoned, or shall, by reason of the
Borrower’s fault, be unreasonably delayed or discontinued for a period of thirty
(30) days, or shall be delayed for any reason whatsoever to the extent that
Completion of the Project Expansion cannot, in the reasonable judgment of the
Lender, be accomplished prior to the Completion Deadline.

(b)           Expansion Loan Imbalance Not Remedied.  The Lender determines that
the remaining undisbursed Expansion Loan proceeds are insufficient to fully pay
all of the then unpaid costs of the Project Expansion and estimated expenses of
completion, and the Borrower (i) fails to deposit with the Lender, within ten
(10) Business Days after demand, sufficient funds to permit the Lender to pay
said excess costs as the same become payable or (ii) does not pay said excess
costs directly and deliver to the Lender unconditional mechanics’ lien waivers
therefor (or paid receipts for nonlienable items), at the Lender’s option.

Section 6. Remedies.  If an Event of Default shall occur under the Loan
Agreement, then in addition to the rights and remedies set forth in the Loan
Agreement and the other Loan Documents, the Lender shall be entitled, at the
option of the Lender, to exercise any or all of the following rights and
remedies:

(a)           Make or Refrain from Making Further Advances.  The Lender may make
one (1) or more further Advances, without liability to make any subsequent
Advances.

(b)           Suspend Advances.  The Lender may suspend or terminate its
obligation to make Advances, and if it does so, shall promptly notify Borrower.

(c)           Completion of Expansion Improvements by the Lender.  In addition,
in case of the occurrence of any Event of Default caused by, or which results
in, the Borrower’s failure, for any reason, to continue with the construction of
the Project Expansion as required by the Loan Agreement and this Addendum, the
Lender may (but shall not be obligated to) take over and complete the
construction of the Project Expansion in accordance with the Plans, with such
changes therein as the Lender may, in its discretion, deem appropriate, all at
the risk, cost and expense of the Borrower.  The Lender may assume or reject any
contracts entered into by the Borrower in connection with the Project Expansion,
may enter into additional or different contracts, and may pay, compromise and
settle all claims in connection with the Project

28


--------------------------------------------------------------------------------




Expansion.  All costs and expenses, including attorneys’ fees, incurred by the
Lender in completing or attempting to complete the Project Expansion (whether
aggregating more, or less, than the face amount of the Note), shall be deemed
Advances made by the Lender to the Borrower hereunder, and the Borrower shall be
liable to the Lender, on demand, for the repayment of such sums, together with
interest on such sums from the date of their expenditure at the Default Rate. 
The Lender may, in its discretion, at any time abandon work on the Project
Expansion, after having commenced such work, and may recommence such work at any
time.  Nothing in this Section 6(c) shall impose any obligation on the Lender
either to complete or not to complete the Project Expansion.  For the purpose of
carrying out the provisions of this Section 6(c), the Borrower irrevocably
appoints the Lender its attorney-in-fact, with full power of substitution, to
execute and deliver all such documents, to pay and receive such funds, and to
take such action as may be necessary, in the judgment of the Lender, to complete
the Project Expansion.  This power of attorney is coupled with an interest and
is irrevocable.

IN WITNESS WHEREOF, the parties hereto have caused this Construction Loan
Addendum to be executed the same date as execution of the Loan Agreement.

NORTHERN LIGHTS

 

U.S. BANK NATIONAL

 

 

ETHANOL, LLC

 

 

 

ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Delton Strasser

 

 

By:

 

/s/ Carl Johnson

 

 

 

Print Name:  Delton Strasser

 

 

 

Print Name:  Carl A. Johnson

 

 

Title: President

 

 

 

Title:  Assistant Vice President

 

 

 

 

 

 

 

 

 

Borrower’s Address:

 

 

 

Lender’s Address:

 

 

48416 144th Street

 

 

 

U.S. Bank National Association

 

 

PO Box 356

 

 

 

141 North Main Avenue

 

 

Big Stone City, South Dakota 57216

 

 

 

Post Office Box 5308

 

 

Phone:

(605) 862-7902

 

 

 

Sioux Falls, South Dakota 57117

 

 

Fax: 

(605) 862-7904

 

 

 

Phone: (605) 333-3829

 

 

 

 

 

 

Fax:  (605) 333-3825

 

29


--------------------------------------------------------------------------------




 

EXHIBIT A

(Legal Description of Land)

Section 11:

(1) Parcel B in the SE1/4 of Section 11, Township 121 North, Range 47 West of
the 5th P.M., Grant County, South Dakota; and (2) nonexclusive easement over,
upon and across that portion of access road located in said SE1/4, as depicted
on Exhibit C attached, for driveway and ingress and egress purposes.

Section 12:

(1) Parcel A in the SW1/4 of Section 12, Township 121 North, Range 47 West of
the 5th P.M., Grant County, South Dakota; and (2) nonexclusive easement over,
upon and across that portion of access road located in said SW1/4, as depicted
on Exhibit C attached, for driveway and ingress and egress purposes; and (3) a
portion of Easement No. 1 for Northern Lights Railroad Spurline area in the
SW1/4 of said Section 12, as depicted on Exhibit A attached; and (4) Easement
No. 1 for Steam Pipe Rack and Fireline in the SW1/4 of said Section 12, as
depicted on Exhibit D; and (5) Easement No. 2 for RO-Water and Process Waste
Water Line in the SW1/4 of said Section 12, as depicted on Exhibit E; and (6)
Easement No. 4 for Meter Pit Location and Water Line in the S1/2 of said Section
12, as depicted on Exhibit G.

Section 13:

(1) A portion of Easement No.1 for Northern Lights Railroad Spurline area in the
NW1/4 of Section 13, Township 121 North, Range 47 West of the 5th P.M., Grant
County, South Dakota, as depicted on Exhibit A attached; and (2) Easement No. 2
for Northern Lights maintenance road area in said NW1/4, as also depicted on
Exhibit A attached; and (3) a nonexclusive easement for all rail access to Big
Stone Plant co-owner’s railroad spurline in the N1/2, as depicted on Exhibit B
attached; and (4) Easement No. 3 for Sanitary Sewer Line in the NW1/4 of said
Section 13, as depicted on Exhibit F.

Section 18:

A portion of a nonexclusive easement for rail access to Big Stone Plant
co-owners’ railroad spurline, as depicted on Exhibit B attached, on the
following described parcels in Section 18, Township 121 North, Range 46 West of
the 5th P.M., Grant County, South Dakota:

(1) SE1/4SWl/4, except Burlington Northern Santa Fe railroad right-of-way; and
the W1/2SE1/4 lying northerly of the present right-of way of Chicago, Milwaukee,
St. Paul and Pacific Railway Company; and that part of Outlot 47 (which is also
described as the NE1/4SE1/4, except Outlot 48), and including the abandoned
right-of-way of the Chicago, Milwaukee, St. Paul and Pacific Railroad Company,
all in Section 18, Township 121 North, Range 46 West of the 5th P.M., Grant
County, South Dakota, according to plat thereof on file and of record in the
office of the Register of Deeds of said county and state.

30


--------------------------------------------------------------------------------




(2) Sl/2NW1/4; and the N1/2SW1/4, except railroad right-of-way; and except Hay’s
Outlot located in the NW1/4SW1/4 and the SW1/4NW1/4; and except a metes and
bounds tract of land described as follows: Commencing at the southwest corner of
the NW1/4SW1/4, thence North 45 rods, thence East 16 rods, thence South 45 rods,
thence West 16 rods to the place of beginning (now known as Lots 1,2, and 3,
Replat of Lot C in NW1/4SW1/4 of 18-121-46), according to plat thereof on file
and of record in the office of the Register of Deeds of said county and state.

(3) N1/2NW114, except township road deeded at Deed Record 58, page 561, in
Section 18, Township 121 North, Range 46 West of the 5th P.M., Grant County,
South Dakota.  (Copy of Deed Record 58, page 561 attached)

(4) The West 1613 feet of that part of the NE1/4 lying South of the highway
known as the Yellowstone Trail, passing in an easterly direction through said
quarter section, except the West 500 feet of the South 403 feet of the North
2351 feet of the SW1/4NE1/4; and except that part deeded for cemetery purposes
to St. Charles Catholic Church, but including the abandoned railroad
right-of-way of the Chicago, Milwaukee, St. Paul and Pacific Railway Co., all in
Section 18, Township 121 North, Range 46 West of the 5th P.M., Grant County,
South Dakota, according to plat thereof on file and of record in the office of
the Register of Deeds of said county and state.

(5) NE 1/4 lying North of the highway known as the Yellowstone Trail, except the
Cheese Company Outlot, in Section 18, Township 121 North, Range 46 West of the
5th P.M., Grant County, South Dakota, according to plat thereof on file and of
record in the office of the Register of Deeds of said county and state.

Section 7:

Easement No. 4 for meter pit location and water line in the S1/2 of Section 7,
Township 121 North, Range 6 West of the 5th P.M., Grant County, South Dakota, as
depicted on Exhibit G.

SOMETIMES MORE GENERALLY DESCRIBED AS:

Parcel A in the Southwest Quarter (SW 1/4) of Section Twelve (12), Township One
Hundred Twenty-One (121) North, Range Forty-Seven (47) West of the Fifth
Principal Meridian, Grant County, South Dakota, according to the recorded plat
thereof.

Parcel B in the Southeast Quarter (SE 1/4) of Section Eleven (11), Township One
Hundred Twenty-One (121) North, Range Forty-Seven (47) West of the Fifth
Principal Meridian, Grant County, South Dakota, according to the recorded plat
thereof

The Borrower holds an ingress and egress easement rights on certain land and
railroad spur lines identified in the Access and Rail Agreement dated April 18,
2001, granted by Otter Tail Corporation, f/k/a Otter Tail Power Company;
Montana-Dakota Utilities Co., a division of MDU Resources Group, Inc., f/k/a
Montana-Dakota Utilities Co.;

31


--------------------------------------------------------------------------------




Northwestern Public Service, a division of NorthWestern Corporation, f/k/a
Northwestern Public Service Company and Northern Lights Ethanol, LLC:

The Southeast Quarter (SE 1/4) of Section Eleven (11), Township One Hundred
Twenty-One North (121), Range Forth-Seven (47), West of the Fifth Principal
Meridian, Grant County, South Dakota;

The Southwest Quarter (SW 1/4) of Section Twelve (12), Township One Hundred
Twenty-One North (121), Range Forty-Seven (47) West of the Fifth Principal
Meridian, Grant County, South Dakota;

The Northeast Quarter (NE 1/4) and the Northwest Quarter (NW 1/4) of Section
Thirteen (13), Township One Hundred Twenty-One (121) North, Range Forty-Seven
(47) West of the Fifth Principal Meridian, Grant County, South Dakota; and

The Northwest Quarter (NW 1/4), the Northeast Quarter (NE 1/4) and that portion
of the Southeast Quarter (SE 1/4) lying North of the Burlington Northern Sante
Fe Main line railroad Right of Way in Section Eighteen (18), Township One
Hundred Twenty-One (121) North, Range Forty-Six (46) West of the Fifth Principal
Meridian, Grant County, South Dakota.

 

32


--------------------------------------------------------------------------------




 

EXHIBIT B

(Operating Contracts)

Agreement Between Owner and Design Builder dated October 19, 2005, and all
exhibits referenced therein, including Process Guaranty dated October 19, 2005,
and the Technology and Patent Right License Agreement and Raw Starch Technology
and Patent Rights Addendum, dated October 25, 2005, by and between Borrower and
Broin and Associates, Inc.

Management Agreement dated April 20, 2005, and an Amendment to Management
Agreement dated October 25, 2005, by and between Borrower and Broin Management,
LLC.

Ethanol Marketing and Services Agreement dated March 5, 2002, and the First
Amendment to Ethanol Marketing and Services Agreement dated October 18, 2002, by
and between Borrower and Ethanol Products, LLC.

DDGS Marketing and Services Agreement dated March 8, 2002, and the First
Amendment to DDGS Marketing and Services Agreement effective May 10, 2002, by
and between Borrower and Broin Enterprises, Inc. d/b/a Dakota Commodities n/k/a
Dakota Gold Marketing.

Corn Price Risk Management Agreement dated November 16, 2001, by and between
Borrower and Broin Management, LLC.

Commodity Advisory Agreement dated August 1, 2004, by and between Borrower and
Commodity Marketing Co., Inc. Commodity Trading Advisor.

Steam Sale Agreement dated April 18, 2001, by and between Borrower and Otter
Tail Corporation, f/k/a Otter Tail Power Company, Montana-Dakota Utilities Co.,
a division of MDU Resources Group, Inc., f/k/a Montana-Dakota Utilities, Co.,
Northwestern Public Service, a division of Northwestern Corporation, f/k/a
Northwestern Public Service Company.

Water and Fuel Oil Agreement dated August 14, 2001, by and between Borrower and
Otter Tail Power Company, a division of Otter Tail Corporation, as operating
agent for Montana-Dakota Utilities Co., a division of MDU Resources Group, Inc.,
Northwestern Public Service, a division of Northwestern Corporation, and Otter
Tail Power Company.

Access and Rail Agreement dated April 18, 2001, by and between Borrower and
Otter Tail Corporation, f/k/a Otter Tail Power Company, Montana-Dakota Utilities
Co., a division of MDU Resources Group, Inc., f/k/a Montana-Dakota Utilities,
Co., Northwestern Public Service, a division of Northwestern Corporation, f/k/a
Northwestern Public Service Company.

Letter Agreement dated August 15, 2000, Assignment of Agreement (U.S. Energy
Services, Inc. Contract) dated March 3, 2001, and Letter Agreement Regarding
Appointment of Agent dated November 23, 2003, by and between Borrower and U.S.
Energy Services, Inc.

33


--------------------------------------------------------------------------------




Electric Service Agreement dated September 26, 2001, by and between Borrower and
Otter Tail Power Company.

Water and Sanitary Sewer Agreement dated December 26, 2001, by and between
Borrower and City of Big Stone City, South Dakota.

(Natural Gas) Extended Service Agreement dated December 4, 2001, by and between
Borrower and Northwestern Public Service.

Industry Track Agreement dated January 8, 2002, by and between Borrower and
Burlington Northern and Santa Fe Railway Company.

34


--------------------------------------------------------------------------------




 

EXHIBIT C

(Permitted Encumbrances)

1.             An easement for the purpose of granting the right to have a
Pollution Control Project located on the subject property and to have ingress
and egress on and over such lands, as set forth in Easement Agreement between
Montana-Dakota Utilities, Northwestern Public Service Company, and Otter Tail
Power Company and Grant County, South Dakota, dated February 1, 1974, and
recorded in Miscellaneous Record 159, page 169, on 2/6/74 as Document Number
149365.

2.             A non-exclusive easement for the purpose of granting the right to
have transmission lines located on the subject property and to have ingress to
and egress from said lines, as set forth in Easement Agreement between
Montana-Dakota Utilities, Northwestern Public Service Company, and Otter Tail
Power Company and Cooperative Power Association, dated July 1, 1976, and
recorded in Miscellaneous Record 161, page 845, on 8/6/76 as Document Number
154178.

3.             Any rights claimed as set forth in Bill of Sale and Assignment of
Easements between Otter Tail Power Company and Cooperative Power Association,
dated July 1, 1976, and recorded in Miscellaneous Record 161, page 855, on
8/6/76 as Document Number 154179.

4.             An easement for the purpose of granting the right to construct,
maintain and operate various utility lines on the subject property as set forth
in an Utility Easement Agreement dated December 7, 2001, by and between Borrower
and Big Stone City, South Dakota, and recorded as Miscellaneous Record No.
200508 in Book 223, Pages 866-870

5.             An easement for the purpose of granting the right to construct,
maintain and operate various utility lines on the subject property as set forth
in an Utility Easement Agreement dated December 26, 2001, by and between
Borrower and Otter Tail Power Company, operating agent for Otter Tail Power
Company, Montana-Dakota Utilities Co., a division of MDU Resources Group, Inc.,
Northwestern Public Service Company, a division of Northwestern Corporation, and
recorded as Miscellaneous Record No. 200531 in Book 223, Pages 877-882.

 

Initials on behalf of Borrower:

 /s/ DS

 

35


--------------------------------------------------------------------------------




 

SCHEDULE 3.1(a)

This Agreement, the Expansion Construction Note, the Mortgage, the Security
Agreement, the Indemnification Agreement, the Financing Statement of even date
herewith, and, except to the extent provided in connection with the Original
Loan, Assignments of Operating Contracts, each duly executed by the Borrower
(and in the case of the Assignments of Operating Contracts by the Contracting
Parties).

The Indemnification Agreement executed by the Borrower and dated the Closing
Date.

The opinion of counsel to the Borrower covering such matters as the Lender may
request.

An appraisal of the Project as expanded, addressed to the Lender, prepared in
conformance with the Lender’s real estate appraisal and evaluation policy, and
signed by an appraiser acceptable to the Lender.

A survey prepared by a registered land surveyor licensed in the state where the
Land is located and complying with Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys (Urban) (1992), including items 1, 2, 3, 4, 6, 7a,
7b, 8, 9, 10, 11 and 13 of Table A thereof and such other information as the
Lender may reasonably request, and certified in a manner acceptable to the
Lender.

A written environmental assessment addressed to the Lender, conducted by an
environmental engineer or consultant acceptable to the Lender, setting forth the
results of an investigation of the Project Expansion, containing an analysis and
evaluation of any and all environmental risks associated with the Project
Expansion, and concluding that there is no significant risk of any hazardous
materials contamination of any portion of the Project Expansion.

A financial forecast of the Borrower as of a date not more than six months prior
to the Closing Date.

A true, correct and complete copy of each lease of the Project or any part
thereof.

A Lessor (i) consent to assignment of the Lease and construction of
Improvements, and (ii) acknowledgement of satisfaction of all preconditions to
construction of the Improvements, executed by Big Stone-Grant Industrial
Development and Transportation, L.L.C.

Insurance policies or certificates thereof in form satisfactory to the Lender,
satisfying the requirements of Section 1.4 of the Mortgage.

A flood check satisfactory to the Lender and satisfying the requirements of 42
U.S.C. § 4104b and any rules and regulations promulgated pursuant thereto.

36


--------------------------------------------------------------------------------




True, correct and complete copies of the Operating Contracts.

A copy of the resolutions of the Borrower’s Board of Managers authorizing the
execution, delivery and performance of the Loan Documents Lender requires in
connection with the Expansion Loan, and containing an incumbency certificate
showing the names and titles, and bearing the signatures of, the officers of
such party authorized to execute the Loan Documents, certified as of the Closing
Date by the Secretary or an Assistant Secretary of the Borrower.

A Sworn Construction Cost Statement executed by the Borrower.

A copy of the Articles of Organization of the Borrower with all amendments
thereto, certified by the appropriate governmental official of the jurisdiction
of its formation as of a date not more than 15 days prior to the Closing Date.

A certificate of good standing (or other evidence satisfactory to the Lender)
for the Borrower in the jurisdiction of its formation, and, if different than
the jurisdiction of its formation, the jurisdiction in which the Project is
located, certified by the appropriate governmental officials as of a date not
more than 45 days prior to the Closing Date.

Copies of the Operating Agreement and Member Control Agreement of the Borrower,
certified as of the Closing Date by the Secretary or an Assistant Secretary of
the Borrower.

A copy of the Plans, as certified by the Borrower and General Contractor.

Assignment of the Construction Contract and Plans.

A copy of all governmental permits as may be required to construct and operate
the Project as expanded and reconfigured pursuant to the Project Expansion.

Such other documents as the Lender may reasonably require to assure compliance
with the requirements of this Agreement.

 

Initials on behalf of Borrower:

 /s/ DS

 

37


--------------------------------------------------------------------------------




 

SCHEDULE 3.2(a)

The Title Policy, or a suitably marked up title insurance commitment issued by
Title Company unconditionally agreeing to issue the Title Policy upon
recordation of the Mortgage.

UCC chattel lien searches from the Register of Deeds in Grant County, South
Dakota, and from the office of the Secretary of State of South Dakota.

Certification of the continuing accuracy of all representations and warranties,
compliance with covenants in absence of any Event of Default or any event, with
the past due time would constitute an Event of Default.

 

Initials on behalf of Borrower:

 /s/ DS

 

38


--------------------------------------------------------------------------------




 

SCHEDULE V

ADDITIONAL COVENANTS

Until the Note and all of the other Obligations shall have been paid and
performed in full, unless the Lender shall otherwise consent in writing:

Capital Expenditures.  The Borrower will not make any expenditures for fixed or
capital assets in an amount exceeding $1,000,000.00 in any calendar year. 
Further, significant plant expansions will be negotiated by the parties outside
of this Covenant.

Distributions.  The Borrower may periodically make distributions to its Members
of up to 80% of Net Income each fiscal year as the Borrower may determine are
appropriate where: (i) Borrower first provides Lender a fully and accurately
completed and signed Compliance Certificate establishing that after the payment
of the proposed distributions Borrower will remain in compliance with the
requirements of this Amended Loan Agreement, including Schedule V hereto and the
other Loan Documents; and (ii) such distribution would not be in violation of
SDCL 47-34A-406, or any other applicable law.  The Compliance Certificate shall
be in the form Lender may from time-to-time otherwise specify.  In addition to
the foregoing, commencing October 1, 2005, Borrower’s distributions to its
Members shall be limited to 50% of Net Income until Borrower retains at least
$5,000,000.00 in cash (which in Borrower’s ordinary course would otherwise be
paid as a Distribution to Members) required for initial project equity under
Section 3.2(a) of this Agreement.

Investments.  The Borrower will not make any loans, Advances or extensions of
credit to any other Person (except for trade and customer accounts receivable
for inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms) or purchase or acquire any
stock or other debt or equity securities of or any interest in any other Person
or any integral part of any business or the assets comprising such business or
part thereof, except for:

(a)           Investments in readily marketable direct obligations issued or
unconditionally guaranteed by the United States government or any agency thereof
and supported by the full faith and credit of the United States.

(b)           Certificates of deposit or bankers’ acceptances issued by any
commercial bank organized under the laws of the United States or any State
thereof which has (i) combined capital and surplus of at least $100,000,000, and
(ii) a credit rating with respect to its unsecured indebtedness from a
nationally recognized rating service that is satisfactory to the Lender.

(c)           Commercial paper given the highest rating by a nationally
recognized rating service.

39


--------------------------------------------------------------------------------




 

(d)           Repurchase agreements relating to securities of the kind described
in clause (a) above.

(e)           Other readily marketable investments in debt securities which are
reasonably acceptable to the Lender.

(f)            Travel advances to officers and employees in the ordinary course
of business.

Any investments under clauses (a), (b), (c) or (d) above must mature within one
year of the acquisition thereof by the Borrower.

Indebtedness.  Except as permitted in Section 5.15 and subject to Section 5.12
of the Amended Loan Agreement, the Borrower will not borrow any money or issue
any bonds, debentures or other debt securities or otherwise become obligated on
any interest-bearing indebtedness except for the Loan under this Agreement.

Liens.  The Borrower will not create, incur, assume or suffer to exist any Lien,
or enter into any arrangement for the acquisition of any property through
conditional sale, lease-purchase or other title retention agreements except:

(a)           Liens granted to the Lender.

(b)           Liens existing on the date of this Agreement and heretofore
disclosed in writing by the Borrower to the Lender.

(c)           Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations
arising in the ordinary course of business of the Borrower.

(d)           Liens for taxes, fees, assessments and governmental charges not
delinquent.

(e)           Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens arising in the ordinary course of business, for sums not due,
and except as provided in Section 5.13.

(f)            Liens incurred or deposits or pledges made or given in connection
with, or to secure payment of, indemnity, performance or other similar bonds.

(g)           Except for the Permitted Encumbrances, encumbrances in the nature
of zoning restrictions, easements and rights or restrictions of record on the
use of land and landlord’s Liens under leases on the premises rented, which do
not materially detract from the value of such property or impair the use thereof
in the business of the Borrower.

Contingent Obligations.  The Borrower will not guarantee or otherwise become
liable on the indebtedness of any other Person.

40


--------------------------------------------------------------------------------




Tangible Net Worth.  The Borrower will not permit its Tangible Net Worth (the
excess of its assets, excluding intangible assets, over its liabilities) to be
less than $25,023,621.00, as of December 31, 2004.  Borrower’s Tangible Net
Worth will increase at the end of each year thereafter in an amount equal to Net
Income after distributions to Members.

Working Capital.  The Borrower will not permit its Working Capital (the excess
of its current assets over its current liabilities) to be less than
$4,000,000.00 as of the effective date of this Amendment.  Commencing Borrower’s
first fiscal quarter end following the Conversion Date Borrower will not permit
its Working Capital to be less than $7,500,000.00.  For purposes of this
definition “current assets” includes that amount of principal which at the date
Working Capital is calculated is available for advance to Borrower under the
$8,000,000.00 revolving Promissory Note referenced in Recital G of this
Agreement (including any renewal or replacement of such Note); provided that on
such date Borrower would be entitled to have such additional amount advanced
under the terms of such Note.

Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed Charge
Coverage Ratio, as of the last day of any fiscal quarter for the four
consecutive fiscal quarters ending on that date, commencing with the quarter
ending December 31, 2005, to be less than 1.15 to 1.

Minimum Balance Sheet Equity Percentage.  The Borrower will not permit its
minimum balance sheet equity percentage to be less than 40%, commencing with the
first fiscal year end following the Completion Deadline, and each fiscal year
end thereafter.  For purposes of this definition “minimum balance sheet equity
percentage” means the Borrower’s net worth divided by its total assets.

For purposes hereof, the following definitions have the following meanings:

“EBITDA”:  For any period of determination, the Net Income of the Borrower
before deductions for income taxes, interest expense, depreciation and
amortization, all as determined in accordance with GAAP.

“Fixed Charge Coverage Ratio”:  For any period of determination with respect to
the Borrower, the ratio of

(a)           EBITDA minus the sum of (i) any dividends or other distributions
and (ii) the greater of (A) expenditures for fixed and capital assets not
financed, or (B) $1,000,000.00,

to

(b)           all required principal payments with respect to the Loan
(including but not limited to all payments with respect to capitalized lease
obligations of the Borrower), plus interest expenses in each case determined for
said period in accordance with GAAP.

41


--------------------------------------------------------------------------------




 

“Net Income”:  means net income as defined by GAAP.

“Total Liabilities”:  At the time of any determination, the amount of all items
of Indebtedness of the Borrower that would constitute “liabilities” for balance
sheet purposes in accordance with GAAP.

“Diligent Construction”:  Diligently proceed with construction of the Project
Expansion according to the Plans and in accordance with all applicable laws and
ordinances, and complete the Project Expansion by the Completion Deadline.

“Use of Expansion Loan Proceeds”:  Use of the proceeds of each of the
disbursements under the Expansion Loan solely for the purposes set forth in this
Agreement.

Use its best efforts to require the General Contractor and each Subcontractor to
comply with all rules, regulations, ordinances and laws bearing on its conduct
of work on the Project Expansion.

By “re-incorporation”, “merger” or otherwise change the Borrower’s state of
incorporation to a state other than South Dakota.

Borrower shall not engage in any line of business materially different from that
presently engaged in by the Borrower.

 

Initials on behalf of Borrower:

 /s/ DS

 

 

42


--------------------------------------------------------------------------------